The defendant was convicted in the criminal court of Fulton County of operating a lottery known as the "number game," for the hazarding of money. In view of the stipulation entered into by counsel for both parties, and the evidence adduced, the judge, sitting without a jury, was authorized to find the defendant guilty of the offense charged. None of the rulings complained of in the petition for certiorari show cause for a new trial. The overruling of the certiorari was not error.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
         DECIDED JUNE 28, 1944. REHEARING DENIED JULY 12, 1944.